DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-3, 5-7, 9-11 are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
February 26, 2019
March 12, 2020
April 10, 2020
December 9, 2020

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Measurement unit in claim 1.
Measuring device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim recites the limitation “measurement unit” in Line 2.  The specification fails to provide adequate written description of a corresponding structure used to accomplish the measurement function performed by the “measurement unit.”  A mere restatement of function associated with a means-plus-function limitation in the specification without more description of the means that accomplish the function fails to provide adequate written description.  One skilled in the art would not understand the specification itself to disclose a structure capable of accomplishing the measurement function corresponding to the claimed means-plus-function limitation “measurement unit” (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶3)) (See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) (“’consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.")); Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)).  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.
Regarding claim 9, the claim recites the limitation “measuring device” in Line 1.  The specification fails to provide adequate written description of a corresponding structure used to accomplish the measuring function performed by the “measuring device.”  A mere restatement of function associated with a means-plus-function limitation in the specification without more description of the means that accomplish the function fails to provide adequate written description.  One skilled in the art would not understand the specification itself to disclose a structure capable of accomplishing the measuring device” (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶3)) (See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) (“’consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.")); Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)).  
Claims 2-3, 5-7, and 10-11 ultimately depend from claims lacking adequate written description  and are rejected for depending from claims lacking adequate written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, Claim limitation “measurement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3), 2181(IV)) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 9, Claim limitation “measuring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3), 2181(IV)) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 5-7, and 10-11 ultimately depend from claims lacking adequate written description and are rejected for depending from indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bando et al. (US 2013/0261921), hereinafter Bando et al.
Regarding Claim , 
 disclose:
A control device comprising: 
a control unit  ( “driving support device”) that controls a measurement unit ( “distance sensor such as an LRF or stereo camera”) which performs scanning by emitting electromagnetic waves and is disposed in a mobile body () (¶¶-0032), 
wherein the control unit ( “driving support device”) sets a scanning range of the measurement unit in a longitudinal direction, based on information indicating a current position of the mobile body and information indicating a road gradient of a predicted course (see at least ) of the mobile body () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
wherein the control unit sets the scanning range in the longitudinal direction, based on information indicating the road gradient, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body () on the predicted course (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
wherein the control unit determines the position that is the predetermined distance ahead (see at least ), by using set route information set in advance as the predicted course (see at least ) of the mobile body and the current position of the mobile body () () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
wherein the control unit acquires speed information of the mobile body, and sets the predetermined distance using the speed information (¶¶).  
Regarding Claim , 
 disclose:
A method of controlling, by a computer ( “driving support device”), a measuring device ( “distance sensor such as an LRF or stereo camera”) which scans an object by emitting electromagnetic waves and is disposed in a mobile body( ) (¶¶-0032), the method comprising: 
setting a scanning range in a longitudinal direction of the measuring device, based on information indicating a current position of the mobile body () and information indicating a road gradient of a predicted course (see at least ) of the mobile body () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
A non-transitory computer readable medium storing a program causing a computer to execute a control method according to claim 9 , the control method comprising: setting a scanning range in a longitudinal direction of the measuring device, based on information indicating a current position of the mobile body and information indicating a road gradient of a predicted course (see at least ) of the mobile body (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
wherein the control unit sets the scanning range in a lateral direction based on information indicating a road shape, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body on the predicted course (see at least ) () () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. as applied above in view of Ono et al. (JP-05196736A) hereinafter Ono et al.
Regarding Claim , 
 disclose:
The control device according to claim 2, 
wherein the control unit acquires speed information of the mobile bod
 fail to explicitly disclose:
performs switching between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information.  
 disclose:
setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead (see at least ) and setting the scanning range in the lateral direction  (), based on the speed information  (¶¶).
Ono et al. teach:
A prior art control device using a known technique that is applicable to the device of Bando et al.  Namely the technique of performing switching between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information (¶¶) () to provide improved detection of the road surface along curves to improve safety (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ono et al. to the device of Bando et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would switch between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information in Bando et al. to provide improved detection of the road surface along curves to improve safety (¶¶). 
Regarding Claim , 
 disclose:
wherein the control unit sets the scanning range in the lateral direction, using the steering signal, in a case where speed of the speed information is equal to or less than a first reference value, and sets the scanning range in the lateral direction, using information indicating a road shape on the position that is the predetermined distance ahead, in a case where speed of the speed information is equal to or greater than a second reference value.  
 disclose:
setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead (see at least ) and setting the scanning range in the lateral direction (), based on the speed information  (¶¶).
Ono et al. teach:
A prior art control device using a known technique that is applicable to the device of Bando et al.  Namely the technique of control unit sets the scanning range in the lateral direction, using the steering signal, in a case where speed of the speed information is equal to or less than a first reference value, and sets the scanning range in the lateral direction, using information indicating a road shape on the position that is the predetermined distance ahead, in a case where speed of the speed information is equal to or greater than a second reference value (¶¶) () to provide improved detection of the road surface along curves to improve safety (¶¶). 

Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747